Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 08/09/2022 has been entered. Claims 1-8 and 10-21 are now pending in the application. Claims 1, 10, 14 and 19 have been amended, claim 9 has been canceled and new claim 21 has been added by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on provisional application 62836405, filed 04/19/2019.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (hereafter Hu) US 20160131923 A1
In regard to independent claim 1, Hu teaches (See Figs. 2-10) an optical system (i.e. flexible connections used in a lens driving module with AF and OIS means , see Abstract, paragraphs [03, 08-14, 31-33, 34-35], where example of Figs. 3-7 is referenced for brevity, but examples of Figs. 2 and 8-10 equally apply), comprising:
a fixed assembly (i.e. as lens module fixed base 37 and circuit 36, OIS coil plate 35,  cover 30, e.g. paragraphs [31-33], e.g. Figs. 3-7),   
3an optical module (i.e. as lens barrel 32 with lenses and other optical elements, e.g. paragraphs [31-33], e.g. Figs. 3-7) having an optical axis (where 32 with lenses has optical axis Z-direction, e.g. paragraphs [31-33], e.g. Figs. 3-7); 
4a first movable assembly (e.g. OIS means with e.g. magnets 34, OIS coils in OIS coil plate 35, frame 31, e.g. paragraphs [31-33], e.g. Figs. 3-7), configured to be connected to the optical module (as 31 with 34, and 35 is connected to 32 via first and second flexible elements 38, 39, e.g. paragraphs [31-33], e.g. Figs. 3-7);  5and 
6a first driving assembly (e.g. as OIS means include driving parts as OIS coils in OIS coil plate 35 interacting with magnets 34, e.g. paragraphs [31-33], e.g. Figs. 3-7), configured to drive the first movable assembly to move relative to the fixed assembly (i.e. as OIS coils in OIS coil plate 35 interacting with magnets 34 drive the frame 31 and 32 relative to 37, 36, 30, as depicted in e.g. Figs. 3-4, paragraphs [31-33]); 
8wherein a gap is formed between the first movable assembly and the fixed 9assembly (i.e. as gap between 31, 32 and 35,36, 37 providing for OIS movement and functionality, see paragraphs [31-33, 34-35], as depicted Figs. 3-7, 10, also in examples of Figs. 2 and 8-10 apply), 
wherein the optical system further includes a first elastic element and a second elastic element (e.g. first and second flexible elements 38, 39, e.g. paragraphs [31-33], e.g. Figs. 3-7, also equivalents in Figs. 8-10) the first elastic element has a long strip-shaped structure, the second elastic element has a plate-shaped structure (as 38, 38a with long stripped structure,  as depicted in Figs. 3-5A,B paragraphs [32-33]) and the first movable assembly is movably connected to the fixed assembly via the first elastic element and the second elastic element (as 31 with 34 and 31 is connected to 36, 37 via first and second flexible elements 38, 39, e.g. paragraphs [32-33], e.g. Figs. 3-7); 
wherein the first movable assembly includes a supporting frame configured to hold the optical module (frame 31 holding 32, paragraphs [32-33], e.g. Figs. 3-7, also equivalents in Figs. 8-10); 
wherein the second elastic element is fixed to the supporting frame (39 is fixed to 31, paragraphs [32-33], e.g. Figs. 3-7, also equivalents in Figs. 8-10); 
wherein when viewed in a direction parallel to the optical axis, the first elastic element and the second elastic element do not overlap the optical module (i.e. as in the direction parallel to optical axis, Z-direction 38 and 39 do not overlap with 32, as depicted in Figs. 3-4, paragraphs [31-33], also equivalents in Figs. 8-10). 
Regarding claim 2, Hu teaches (See Figs. 2-10) that the optical module further includes: 
a second movable assembly (barrel 32 with lenses and accommodation space for AF coil 33 and L-shaped accommodation space 322, paragraphs [32-33], e.g. Figs. 3-7, also equivalents in Figs. 8-10), configured to be connected to an optical element (as 32 connects to lenses and other optical elements, paragraphs [33]); 
a photosensitive element, corresponding to the optical element (i.e. as optical module with OIS and AF is part of optical image capturing device or technology, including image capturing element, sensor, paragraphs [05, 31-33, 34]); 
and a second driving assembly, configured to drive the second movable assembly to move relative to the first movable assembly and the fixed assembly (as autofocusing coil 33 with magnets 34 move 32,322,33 relative to 31,34, paragraphs [32-33], e.g. Figs. 3-7), and when viewed in a direction perpendicular to the optical axis, the first driving assembly overlaps at least one portion of the second driving assembly (as 32 with 33, overlaps 34 in 31 in direction perpendicular to optical axis in Z-direction as depicted in Figs. 3-4, paragraphs [32-33]).  
Regarding claim 3, Hu teaches (See Figs. 2-10) that when viewed along the optical axis, the first driving assembly does not overlap the second driving assembly (as 32 with 33 does not overlap with 34, 35 in optical axis, Z-direction as depicted in Figs. 3-4, paragraphs [32-33]).  
Regarding claim 4, Hu teaches (See Figs. 2-10) that the first driving assembly further includes a first driving magnet and a first driving coil (magnet 34 coils in coil plate 35, as depicted in Figs. 3-4, paragraphs [32-33], and when viewed in a direction perpendicular to the optical axis, the first driving magnet does not overlap and the first driving coil (because 34 is vertically above coil 35 in Z-direction of optical axis, as depicted in Figs. 3-4, paragraphs [32-33]).  

Regarding claim 8, Hu teaches (See Figs. 2-10) that the optical system further includes a circuit assembly which has a plate-shaped structure and is electrically connected to the optical module (as circuit 36, as depicted in Figs. 3-4, paragraphs [32-33]), and a thickness direction of the circuit assembly is not parallel to the optical axis (as at least part of 36 is on side of base 37 having thickness direction perpendicular to Z-optical axis, as depicted in Figs. 3-4, paragraphs [32-33]).

Regarding claim 16, Hu teaches (See Figs. 2-10) that the first driving assembly includes two first driving magnets (two of four magnets 34, as depicted in e.g. Figs. 3-4, paragraphs [32-33]), and when viewed along the optical axis, the two first driving magnets are disposed on two opposite sides of the optical module (as opposite two 34 magnets are on opposite sides of 32, as depicted in Figs. 3-4, paragraphs [32-33]).
Regarding claim 17, Hu teaches (See Figs. 2-10) that the first driving assembly includes two sets of first driving magnets (as two pairs of opposite magnets 34, , and when viewed along the optical axis, the two sets of first driving magnets are respectively disposed on two opposite sides of the optical module (as opposite two 34 magnets of each set/pair are on opposite sides of 32, as depicted in Figs. 3-4, paragraphs [32-33]).
Regarding claim 18, Hu teaches (See Figs. 2-10) that the first driving assembly includes two magnetic conductive elements (i.e. as upper closed part of 31 and lower four section part of rim 31, as depicted in Figs. 3-4, paragraphs [32-33]), and the two sets of first driving magnets are respectively disposed in the two magnetic conductive elements (i.e. as two sets of 34 are disposed in upper closed part of 31 and lower four section part of rim 31, as depicted in Figs. 3-4, paragraphs [32-33]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Hu et al. (hereafter Hu) US 20160131923 A1 in view of Sasaki et al. (hereafter Sasaki, of record) US 20200260011 A1.
1 Regarding claim 5, Hu teaches (See Figs. 2-10) that that the first driving assembly includes: 17Client's Docket No.: N/A TT's Docket No.: 9198-A26664C3-US/F/Jacob/Dean
3a first driving coil (e.g. coil(s) in 35, as e.g. 232, 234 as depicted in Figs. 2-7, [31-33]), including a first linear segment and a second linear 4segment, wherein each of the first linear segment and the second linear 5segment has a linear structure (i.e. as linear first and second segments e.g. long sides of coil coils 35 as 232, 234, as depicted in Figs. 2-7, paragraphs [31-33]); and  7a first driving magnet, corresponding to the first driving coil (magnet(s) 34 corresponding to coil in 35, paragraphs [31-33], Figs. 2-7).  But Hu is silent regarding the shape of coil (23) the first linear segment is neither 6parallel nor perpendicular to the second linear segment (i.e. as long and/or short sides of 23 are parallel or perpendicular to one another. 
However, Sasaki (of record) teaches that analogous coils (231) in the shake correction drive part 100-200, include coil(s) that has shape with the first linear segment that is neither 6parallel nor perpendicular to the second linear segment (as depicted in Figs. 10-11, paragraphs [133-135]), providing positioning and sizes of coil(s) on board 230 for magnetic field overlap with magnets (122) while preserving opening 230a. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adapt and modify the shape of coil(s) of Hu to having non-parallel or perpendicular linear segments according to teachings of Sasaki for positioning and sizes of coils to provide magnetic field overlap with magnets while preserving opening for other movable parts, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 20, Hu teaches (See Figs. 2-10) that the optical system further includes a control circuit configured to control the first driving assembly to drive the first movable assembly to move relative to the fixed assembly according to an image signal or an inertial signal (as optical image capturing technology to reduce or eliminate a hand-shake includes control circuits e.g. 36, and receive signals from inertial sensory detecting hand-shake in order to operate OIS coils and move the movable part of lens module in directions perpendicular to optical axis, see paragraphs [04-05, 31-33]). Alternatively, since such sensor is not mentioned explicitly in Hu, this limitation is obvious over Sasaki. Sasaki teaches (See Figs. 2-11) that the optical system further includes a control circuit configured to control the first driving assembly to drive the first movable assembly to move relative to the fixed assembly according to an image signal or an inertial signal (i.e. as A,1 includes driver controls IC 43 that controls driving of angular and translational shake connecting driving parts and autofocus parts of 10-30 and 14 based on signal from shake detection gyro sensor 44, paragraphs [36-39,146]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adapt lens module and optical image capturing system of Hu to specify that IC driver controls driving of shake connecting driving parts  based on signal from shake detection gyro sensor of Sasaki, to provide driving and controlling of shake correcting parts using signals from shake detection gyro sensor (see Sasaki, paragraphs [36-39,146]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereafter Hu) US 20160131923 A1 in view of Murakami et al. (hereafter Murakami, of record) US 20170115466 A1
1 Regarding claim 6, Hu teaches (See Figs. 2-10) the first driving magnet  (magnets 34) but is silent that it has 2an arc-shaped surface.  
However, Murakami teaches in the same field of invention (same family) of lens driving device, camera module and camera mounting device (see Figs. 1-11, Title, Abstract, paragraphs [01, 08-16, 37-45, 60-67]) and further teaches that magnet has arc-shaped surface (i.e. as magnet(s) 124 are joined with magnetic coupling yoke 123 or 124 having arc-shaped surface, paragraphs [60-67] reducing the leakage of flux and providing balancing of magnetic force and stabilization of operation. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the design of magnets with magnetic coupling yoke forming arc-shaped surface according to teachings of Murakami to the first  magnet(s) of Hu in order to reduce the leakage of flux and provide balancing of magnetic force and stabilization of operation (see e.g. Murakami paragraphs [63, 65]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereafter Hu) US 20160131923  in view of Moriya al. (hereafter Moriya, of record) US 20120154614 A1. 
1 Regarding claim 19, Hu teaches (See Figs. 2-10) that each set of first driving 2magnets may include two first driving magnets (i.e. as each set with two magnets e.g. pairs of 34, Fig. 3-4), and the first driving assembly further 3includes a first driving coil (e.g. one of coils in 35,  paragraphs [31-33]) but is silent that it is disposed between the two first driving magnets. 
However, Moriya teaches in the same field of invention of camera-shake correction device (see Figs. 5-14, Title, Abstract, paragraphs [01, 63-64, 130-140] and further teaches that firs driving coil is disposed between to first driving magnets (i.e. as shake correction apparatus 10A includes coil board 40A with coil 18A disposed between permanent magnets 28A i.e. each magnet section 282A includes two magnets 282A1, 282A1, e.g. paragraphs [130-140, 158-159, 169-170, 186-188], providing implementation of highly sensitive voice-coil actuators). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the design of coil between two magnets according to teachings of Moriya to each of first sets of magnets of Hu in order to provide implementation of highly sensitive voice-coil actuators (see e.g. Moriya, paragraphs [169-170, 186-188]).


Allowable Subject Matter

Claim 21 is allowed. 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 21, the prior art taken either singly or in combination fails to anticipate or fairly suggest such an optical system including the specific arrangement where when viewed in a direction parallel to the optical axis, the first elastic element and the second elastic element do not overlap the optical module, in combination with all other claimed limitations of claim 21. 

Claims 7, 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of dependent claims 7, 13 and 14, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 7, the prior art taken either singly or in combination fails to anticipate or fairly suggest optical system including the specific arrangement where the first driving assembly is 2configured to drive the first movable assembly to rotate around a first axis relative to 3the fixed assembly, and the first axis is parallel to the optical axis, in combination with all claimed limitations of claims 1, 5 and 6. 
Regarding claim 10, the prior art taken either singly or in combination fails to anticipate or fairly suggest optical system including the specific arrangement where  a second movable assembly, configured to be connected to an optical element; a photosensitive element, corresponding to the optical element; a second driving assembly, configured to drive the second movable assembly to move relative to the first movable assembly and the fixed assembly; a third elastic element, having a long strip-shaped structure; and a fourth elastic element, having a plate-shaped structure, wherein the second movable assembly is movably connected to the first movable assembly via the third elastic element and the fourth elastic element, in combination with all claimed limitations of claim 1. 
Claims 11-15 are objected due to its dependency on claim 10.


Response to Arguments

Applicant’s arguments, see Remarks dated 08/09/2022, with respect to claim 1 have been fully considered and are persuasive.  The previous rejections of claims over Sasaki reference have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hu reference. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872